DETAILED ACTION
	This is a final Office Action on the merits for application 16/731,450. Receipt of the amendments and arguments filed on 03/04/2021 is acknowledged.
Claims 13, 14, 16, and 19-32 are pending.
Claims 1-12, 15, 17, and 18 are cancelled.
Claims 13, 14, 16, and 19-32 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, 19, 21-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moriau et al. (U.S. Patent 6,006,486) in view of Engstrom (U.S. Publication 2007/0006543), Meersseman et al. (U.S. Publication 2013/0104478), and Grigat et al. (U.S. Patent 9,598,526), or in the alternative, in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers (U.S. Publication 2016/0325558).
Regarding claim 13, Moriau et al. disclose a method for preparing a water resistant wood flooring component comprising:
providing a top veneer (#55) having a top surface and a bottom surface (the top and bottom surface of such a layer #55 as depicted in figure 2), a balance layer 
adhering said bottom surface of said top veneer to a top of said core and adhering a top surface of said balance layer to a bottom of said core to form a wood flooring component (see figure 22, where such layers are laminated to one another through adhesion);
adding a locking profile to an edge of said wood flooring component (figures 12 and 13 depict the locking profiles #9 and #10 are to be cut within the floor panel, where figure 22 depicts the final locking profile construction);
applying a coating (#56 and #57) to the top surface of said top veneer and said bottom surface of said balance layer (col. 9, ll. 10-15 disclose the balance layer is constructed from paper, where such a paper is coated and impregnated within a resin and thus meets such limitations as defined);
applying a sealer (#88) to substantially cover said locking profile (see figure 22).
However, Moriau et al. do not disclose the top veneer comprises of a wood veneer comprising of a coating applied thereto. 
It is highly well known in the art, as evidenced by Engstrom, that laminated wood panels can be constructed using a core laminated to a top veneer, where such a top veneer can comprise of a synthetic layer comprising of a decorative paper impregnated with resin or can comprise of a wood veneer, where such a wood veneer can be coated with oil, wax or lacquer. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the top veneer of Moriau et al. with a wood veneer comprising of a coating, as taught in Engstrom, in 
Moreover, Moriau et al. disclose the sealer can be a lacquer, resin, oil, paraffin, or the like, except for the sealer is non-tacky upon application and includes at least one fluorinated compound. However, the present application teaches that multiple sealers can be used on the locking profile, where such sealers are commercially used and known sealers in the art, such as that disclosed in Grigat et al. Meersseman et al. teach water-repellant sealers that can be applied to a floorboard can comprise of paraffin, wax, UV lacquer, a fluorinated polymer or hot-melt glue and thus further supports the obviousness of using any of such commercially known sealers for the floor board side edges for water repellency characteristics. Furthermore, Grigat et al. disclose a sealer for floor coverings which comprises of a fluorinated compound sealer which includes a polyisocyanate component and a diol component and which does not comprise of dispersing aids, such as surfactants or organic cosolvents, and thus is non-tacky upon application. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have used a fluorinated sealer that is non-tacky upon application, as taught in Meersseman et al. and Grigat et al., within the invention of Moriau et al. in order to provide the construction with a specific cost to water repellant ratio as needed by the invention, since the present invention teaches that such water repellant sealers are known and used in the art and thus there is no criticality for use of one specific water repellant sealer over the other and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416 (CCPA 1960).
Furthermore, if the Examiner is considered to over broadly interpret the balance layer of Moriau et al. as comprising of a coating on a bottom surface thereof, it is highly well known in the art, as evidenced by Strijckers, that a decorative laminate comprising of a core with a top decorative layer and a bottom balancing layer, where the balancing layer can be constructed from a paper impregnated with resin or can comprise the same decorative layer as provided for the top surface so as to have a decorative layer on both sides of the core layer with an optional protective layer applied thereto. See paragraphs 89 and 131. Therefore, it would have been obvious to have used the same decorative veneer for both the top and bottom layers of the panel of Moriau et al. with a protective layer coating on the exterior surfaces of such layers, as taught in Strijckers, in order to allow other assemblies to be constructed from such a panel and thus allow for two sides of the panel to be aesthetic.
Regarding claim 14, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious providing a second wood flooring component having a locking profile comprising sealer on an edge to mate with the locking profile of the wood flooring component (figure 23 of Moriau et al. depicts two wood panels can be attached to one another using the locking profiles, where figure 22 depicts both of such wood panels comprise of paraffin wax #88 applied to the locking profiles).
Regarding claim 16, Moriau et al in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., 
Regarding claim 19, Moriau et al in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said sealer is applied by spraying (both Meersseman et al. and Grigat et al. disclose that spraying is a common application method for such sealers).
Regarding claim 21, Moriau et al in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said sealer is applied by roll coating (Grigat et al. disclose that rolling is a common application method for such sealers).
Regarding claim 22, Moriau et al in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said sealer is applied by dipping (Grigat et al. disclose that dipping is a common application method for such sealers).
Regarding claim 23, Moriau et al in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said sealer is applied by padding (Grigat et al. disclose that padding, such as through spreading, is a common application method for such sealers).
Regarding claim 24, Moriau et al. Moriau et al in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious the locking profile includes at least one horizontal locking element and at least one vertical locking element (figure 22 of Moriau et al. depicts the locking profile includes both horizontal and vertical locking features to prevent horizontal and vertical movements of the panels with respect to one another).
Regarding claim 25, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said coating is applied to said top surface of said top wood veneer such that said coating seals wood fibers of all exposed wood of said top surface of said top wood veneer (as taught in Engstrom, such a top wood veneer would be coated such that the top exposed wood fibers of the surface would be covered and coated by the coating, where such features would be provided within Moriau et al. as explained above).
Regarding claim 26, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said at least one fluorinated compound includes a reaction product of a polyisocyanate component and a diol component or a diamine component or a mixture thereof (Grigat et al. teach such a sealer as defined, where such a sealer would be used within Moriau et al. as explained above).
Regarding claim 27, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., 
Regarding claim 29, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said sealer is applied in an amount sufficient to reduce or prevent water penetration from said top surface when said locking profile is engaged with a second locking profile of a second wood flooring component (As taught in col. 13 of Moriau et al., such a sealer is applied to the entire edge of the locking profile so as to thus reduce water penetration compared to an edge that does not include such a sealer and thus meets such limitations as defined. Similarly, Meersseman et al. teach such a sealer is applied to the edges of the floor covering in order to provide a certain water repellency to such edges.).
Regarding claim 30, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious a water resistant wood flooring component formed by the method of claim 13 (as explained above in the rejection of claim 13, a wood flooring component is constructed by the prior art from such an obvious method).
Regarding claim 31, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., and Strijckers, render obvious said wood flooring component has a thickness of about 5 mm to about 20 mm (see col. 5, ll. 18-22 of Moriau et al.)
Regarding claim 32, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., .

Claims 19-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moriau et al. in view of Engstrom, Meersseman et al., Grigat et al., and D’Hondt et al. (U.S. Publication 2018/0155934), or in the alternative, in view of Engstrom, Meersseman et al., Grigat et al., D’Hondt et al., and Strijckers.
Regarding claims 19-23, Moriau et al. do not specifically disclose the application method used to apply the sealer to the sides of the floorboard. However, it is highly well known in the art, as evidenced by paragraph 54 of D’Hondt et al., that spraying as defined in claim 19, vacuum seal coating as defined in clam 20, rolling (wheel coating as taught in D’Hondt et al.) as defined in claim 21, dipping (immersion as taught in D’Hondt et al.) as defined in claim 22, and padding (brush application or profiled heads under pressure as taught in D’Hondt et al.) as defined in claim 23 are all well-known methods of applying a sealer to the side edges of a floor board element and would all yield the same predictable result of applying the seal to the edge of the floor board. Therefore, it would have been obvious to have used any of the methods as taught in claims 19-23 to apply the sealer of Moriau et al. to the side edges thereof, as taught in D’Hondt et al., in order to use known, effective methods to apply such a sealer to the edges to yield the same predictable result of providing a water repealing substance to the edges.
Regarding claim 28, Moriau et al. in view of Engstrom, Meersseman et al., and Grigat et al., or in the alternative in view of Engstrom, Meersseman et al., Grigat et al., In re Aller, 105 USPQ 233 (CCPA 1955). 

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 14, 16, and 19-32 have been considered but are moot because Applicant’s amendments to the claims required the use of a different secondary reference and rejection to teach the newly added claim limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is no concern over water resistance along the sides in Moriau et al.) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the secondary references provided in the present application teach that such water resistance sealers are known to be applied to the edges thereof and it would have been obvious to have applied such water resistance sealers within Moriau et al. to provide such known features as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635